 114DECISIONS OFNATIONALLABOR RELATIONS BOARDTodd Shipyards Corporation,Houston Division and In-ternational Brotherhood of Boilermakers,Iron ShipBuilders,Blacksmiths,Forgers and Helpers LocalUnion No. 469,AFL-CIO. Case 23-CA-4418April 24, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSKENNEDY ANDPEN ELLOOn October 25, 1972, Administrative Law JudgeEugene George Goslee issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint herein be, and it hereby is,dismissed; provided, however, that: The Board shallretain jurisdiction of this proceeding for the purposeof entertaining an appropriate and timely motion forfurther consideration upon a proper showing thateither (a) the dispute has not, with reasonable prompt-ness after the issuance of this decision, either beenresolved by amicable settlement in the grievance pro-cedure or submitted promptly to arbitration, or (b)the grievance or arbitration procedures have not beenfair and regular or have reached a result which isrepugnant to the Act.DECISIONSTATEMENT OF THE CASEEUGENE GEORGE GOSLEE, Administrative Law Judge: Thiscase came on to be heard before me at Houston, Texas, onSeptember 28, 1972, upon a complaint' issued by the Gen-1The complaintin thisproceedingwas issuedon August 3, 1972, upon acharge filedon June 29, 1972, asamended onJuly 24, 1972, copiesof whichwere servedon theRespondenton June 30 and July 25, 1972, respectively.eral Counsel of the National Labor Relations Board and ananswer filed by Todd Shipyards Corporation, Houston Di-vision, hereinafter called the Respondent. The issues raisedby the pleadings in this proceeding relate to whether, or nottheRespondent violated Section 8(a)(1) of the NationalLabor Relations Act, as amended, by conduct hereinafterspecified.Upon the conclusion of the hearing, and at therequest of the Administrative Law Judge, the GeneralCounsel and the Respondent filed legal memoranda devot-ed to the issue of whether it would be appropriate in thiscasefor the National Labor Relations Board to withhold ordefer itsexerciseof jurisdiction over this labor dispute infavor of the contractual grievance and arbitration provi-sions contained in a current collective-bargaining agree-ment to which the Respondent and Local 469 of theInternational Brotherhood of Boilermakers are signatories.Upon the entire record in this case, I hereby make thefollowing:FINDINGS OFFACT AND CONCLUSIONSITHE BUSINESS OF THE RESPONDENTThe Respondent is a New York corporation,maintainsan office and shipyard at Houston, Texas, whereit is en-gaged in the shipbuilding industry. During the 12-monthperiod preceding the issuance of the complaint in this case,the Respondent sold and shipped products valued in excessof $50,000 to points located outside the State of Texas. Thecomplaintalleges, the answer admits, and I find that theRespondent is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.11THE LABOR ORGANIZATION INVOLVEDThe complaint also alleges, the answer admits, and I findthat International Brotherhood of Boilermakers, Iron ShipBuilders,Blacksmiths, Forgers and Helpers Local UnionNo. 469, AFL-CIO, hereinafter called the Union, is a labororganization within the meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICES ALLEGEDThe complaint alleges that on June 9, 1972, the Respon-dent interfered with, restrained, and coerced its employeesby threatening its employee, Thomas Driver, with physicalabuse because Driver assisted the Union and acted in hiscapacity as a representative of the Union. More specifically,the General Counsel alleges that, by and through its agentsW. E. Lewis and J. E. Novak, the Respondent threatenedto kick Driver in his posterior regions, because Driver hadacted on behalf of another employee in his capacity as asteward for the Union.By its answer to the complaint, the Respondent deniesthat Lewis and Novak are its agents within the meaning ofSection 2(13) of the Act, and also denies that it has engagedin any acts or conduct in violation of the Act. In addition,by contentions raised at the outset of the hearing, the Re-spondent asserts that the dispute involving Driver is, in the203 NLRB No. 20 TODDSHIPYARDSCORPORATIONmaxim of the law, a matterde mininis non curat lex,2tootrifling for the exercise of the Board's jurisdiction. Alterna-tively, the Respondent prays that the Board should with-hold or defer its jurisdiction over the alleged disputeinvolvingDriver in favor of the contractual provisionsagreed to by the parties for the resolution of disputes ascontained in an existing collective-bargaining agreement.By way of background, the recordreflects that the Re-spondent and the Union have a bargaining history datingback to 1949. As originally certified by the Board, the unitof production and maintenance employees was representedby the Houston Metal Trades Council, AFL-CIO, a jointcouncil composed of metal craft unions, including theUnion involved in this proceeding. In 1959, however, theUnion was recognized as the bargaining agent for theRespondent's employees engaged in the boilermakers craft.At the same time, the International Association of Machin-istswas recognized by the Respondent as the bargainingrepresentative for employees in the machinist craft, and theHouston Metal Trade Council was recognized for the re-mainder of the employees in the preexisting production andmaintenance unit.All three labororganizations are signato-ries to a current collective-bargaining agreement, which wasentered into on January 16, 1972, for a period of 3 years.The record also reflects that the 23-year bargaining historybetween the parties is unblemished by any prior proceedingin which the Respondent has been found to have violatedthe National Labor Relations Act.As a part of its Houston operations the Respondent main-tains a training school for welders.The school is operatedprimarily for training nonemployees, but it also functions tosome extent for the purpose of training employees in laborerand other classifications, who attend the school on theirown time in order to qualify as welders. The training schoolis conducted on both the first and second shifts, and W. E.Lewis, assisted by J. E. Novak, is in charge of the school onthe first shift. An additional functionassignedto Lewis asa part of his instructors duties is testing employees who wishto qualify as first-class welders. The test and its proceduresare specified by the United States Coast Guard and theAmerican Bureau of Ships. It is Lewis' function to conductthe initial portion of the test to determine whether the em-ployee possesses the basic welding skills for a first classcertificate. If Lewis' visual inspection, described in the rec-ord as an "eyeball" review, reveals that the employee doespossess the basic skills,the weld test material is then submit-ted to an independent testing laboratory where an X-ray isperformed to determine whether the product satisfies thespecifications required by the Coast Guard and the Bureauof Ships. If the employee passes both the visual and theX-ray specifications, he is eligible for promotion to the clas-sification of first-class welder, with a corresponding in-crease inhis hourly wage.As of the date of the hearing in this proceeding, ThomasDriver had been employed by the Respondent for a periodof approximately 5 years. Driver was hired as a trainee, andas a result of compliance with the procedures outlinedabove subsequently qualified as a boilermaker-welder first2 In support of this contentionthe Respondent relies onN.L.R Bv.BigThree Industrial Gas & Equipment Co, 441F.2d 774, 778 (C.A. 5 )115class. At times material to this case, Driver was the Union'ssteward on the second shift representing those employees inthe boilermaker craft who are represented by the Union.There is also some evidence in the record, however, thatfrom time to time stewards,including Driver,entertain andprocess grievances lodged by employees outside the craft orwork classifications included in the group they are techni-cally appointedto represent.During the early part of June 1972, Driver was ap-proached by one Rodriquez, who was employed on thesecond shift as a cleanup man. Rodriquez complained toDriver that he had been unsuccessful in his attempts to havethe Respondent assign him as a trainee in the training pro-gram for welders.Rodriquez asked that Driver go to thepersonnel department and intervene on his behalf. Drivercontacted KendallWilliams,theRespondent'sassistantpersonnelmanager, and explained Rodriquez' problem.Williams agreed that Rodriquez should be permitted to takethe test for the welders training program, and agreed toprovide a written permit to allow Rodriquez to go to thetesting area on his own time.On June 8, 1972, accompaniedby Driver, Rodriquez proceeded to the test area, whereW. E. Lewis was in charge.At the testarea,Driver explained to Lewis that they werethere to allow Rodriquez to take a test to determine whetherhis welding skill was sufficient to permit him to enter thetraining program. A colloquy ensued between Lewis andDriver, accompanied by some harsh words, concerningLewis' obligation to conduct the test. Lewis did, however,begin the test and there was a further exchange betweenDriver and Lewis in which the steward complained that thetest prepared for Rodriquez was too severe for a trainee.Lewis nevertheless conducted the test and told Driver andRodriquez to return to the personnel department. The em-ployees complied and were told that Rodriquez had passedthe test and would be assigned to the training program.Before Driver left the personnel department he was calledinto the office of Alvin Richardson, the Respondent's per-sonnel administrator, who told Driver to stay out of the testarea.On the following day, June 9, Driver wasengaged in aconversation with another employee just prior to the begin-ning of work on the second shift.In the presence of otheremployees in the immediate area, Lewis walked up andaccused Driver of telling other employees that he had forcedLewis to pass Rodriquez in the test for the welders trainingprogram. In the exchange of words which ensued, Lewisthreatened that if he heard about the matter again he wouldkick Driver's "goddamn ass." Lewis also threatened that hewould take some additional action directed to Driver's pos-terior on the next occasion he heard about Driver's brag.J.E. Novak was present and intervened with the commentdirected to Driver: "Let me tell you what he is trying to say.He says he means for you to shut up that smart talk and ifyou come back over to that school any more for anyreason,he is going to kick your goddamn ass, and he means it and,I am goingto back him up."After the above-described exchange, Driver suggestedthat he, Lewis, and Novak go to the personnel departmentto straighten the matter out. On arrival at the personneldepartment, Driver asked Lewis to repeat his remarks to 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDKendall Williams, and Lewis complied by stating that ifDriver came back to the school again for any reason hewould kick his goddamn ass.There was some further discus-sion concerningLewis,accusationthat Driver hadbraggedthat he had forced Lewis to pass Rodriquez in the weldingtest,which Driver apparently denied.J.E. Lewis testified in this proceeding and related thathis comments directed to Driver were motivated by Driver'scomments to other employees that he had forced Lewis totest Rodriquez in the manner prescribed by Driver. Lewisalso testified that his remarks to Driver were also promptedby Driver'sinterference in the testing of Rodriquez, andthat he told Driver to stay out of thetesting area.It is the Respondent's contention that neither Lewis norNovak is its agent within the meaning of Section 2(13) oftheAct.Alternatively, theRespondent contends thatDriver's conduct with respect to the welding test adminis-tered to Rodriquez was outside the scope of his stewardduties and authority,thatDriver had no business in thetesting area,and, accordingly, Driver's activities were out-side the protection afforded by the Act. The Respondentalso contends,as related above,that the dispute concerningDriver is cognizable under the grievance and arbitrationprocedures specified in the collective-bargaining agreement,and, accordingly,requests that the Board defer its jursidic-tion over this proceeding in favor of the contractual forum.I findmeritin this latter contention, and for this reason Ialso find it unnecessary to reach or decide the substantiveissues relatingto thealleged acts of interference,restraint,and coerciondirected to employee Thomas Driver.The collective-bargaining agreement in effect betweenthe Respondent and the Union contains a two-step griev-ance procedure applicable to "complaints,disputes, orgrievances involving alleged violations of this Contract.." In the event the grievance is not disposed of underthe procedure provided for in the grievance machinery,either the Respondent or the Union may, within 10 days ofthe finalization of the proceedings involved in the secondstep of the grievance procedure,give written notice of adesire to submit the matter to binding arbitration.The arbi-tration proceeding specified in the collective-bargainingagreement provides for the selection of a neutral arbiter tobe selectedby therepresentatives of the parties,or, if noagreement is reached in this selection process,the arbiter isto be selected by recourse to a striking process on a list offive arbiters provided by the Federal Mediation and Concil-iation Service.On June 16, 1972, prior to the date the Union filed thecharge in this case,Thomas Driver filed a grievance withrespect to the threats utteredby Lewisand Novak on June9.More particularly, Driver specified that the Companyhad violated articles V and XXIX 3 of the collective-bar-gaining agreement when Leadmen Lewis and Novak threat-ened to do bodily harm to Driver if he came back into thetraining school area for any reason.Article Vof the collective-bargaining agreement,reliedon by Driver in the grievance he filed on July 16, 1972,provides in pertinent part as follows:3Art. XXIX ofthe bargaining agreement is entitled"No limit on Manage-ment Functions"and is a form of "management prerogative" clause.ARTICLE VDiscrimination and Union ActivitiesThe Company agrees that it will not discriminateagainst,interferewith,coerce or restrain employees inany way, because of their membership in, or activitieson behalf of the Unions permitted by law and theprovisions of the agreement.The Company will not in any way discriminateagainst any employee or group of employees for pre-senting any complaint, dispute or grievance to theirForeman,Shop Steward,craft committeeman, or thePersonnel Director in the manner provided by thisagreement.During the course of the hearing in this proceeding, theGeneral Counsel argued that deferral to the contractualforum in this case is inappropriate because Section 10(c) ofthe Actvests in the Board exclusive jurisdiction to preventunfair labor practices affecting commerce.This argumenthas previously been advanced in other cases,and decidedby theBoardcontrary to the General Counsel's assertion.As an example, in theNational Radiocase,4 the Board held:In sum,we conclude that the Board is empowered un-der the statute to defer action on a complained of viola-tion of Section 8(a)(1) and(3), pending arbitration, if,on balance,to do so will advance the policies and pur-poses of the Act.In addition,in the legal memorandum submitted on theissue of deferral,theGeneral Counsel argues that thethreshold question presented in this case is whether Driverwas acting within the scope of his duties as a steward whenthe threats were uttered,and, therefore,as the bargainingagreement is silent on the duties of stewards,deferral isinappropriate. I find no merit in this argument. The contractis not silent on the duties of stewards,nor is it silent withrespect to the limitations imposed on their activities. ArticleXXV of theagreementprovides,in relevantpart, that:No person shall hold the office of shopsteward un-less he be an employee of the Companyin the craftwhich he represents.'Itmay be, as the General Counsel argues, that in the pastDriver and other stewards have entertained and processedgrievances for employees in classifications or jobs outsidethe immediate craft they have been appointed to represent.If, however,such practices has been permitted to modify theterms of the bargaining agreement,the arbiter would not beprecluded from considering such evidence in arriving at adeterminationof whether Driver's activities in the Rodri-quez incident were within the scope of his duties as a stew-ard,and thus protected by the prohibition againstdiscrimination expressed in articleV of theagreement.The General Counsel also asserts that deferral is inappro-priate in this case because the Board has not in any priorcase deferred the exercise of its jurisdiction where the com-plained of conduct constituted an independent violation ofSection 8(a)(1) of the Act. In addition,the General Counselrelies on certain language of the Board inAppalachian Power4 NationalRadio Company, Inc,198 NLRB No 1'Emphasis supplied. TODD SHIPYARDS CORPORATIONCompany,198 NLRB No. 7, to the effect that deferral is notappropriate where the complained of conduct is ". . . soinherently destructive of statutory rights as to amount, with-out more, toa per seviolation of Section 8(a)(1) and (3) ofthe Act."In my view, neither the absence of a specific precedentialcase, nor the language relating toper seviolations inAppa-lachian Power,is any grounds for denial of the Respondent'smotion for deferral in this case. If the Board, as it has inNational Radio, supra,deferred to the contractual forumwhere the complained of conduct was discrimination withrespect to an employee's terms and conditions of employ-ment,a fortiorideferral is appropriate where the complainedof conduct is a threat to discriminate. Nor, in my view, isthe appropriateness of deferral here lessened by the fact thatthe conduct complained of was a threat of physical abuse,rather than discrimination, or a threat to discriminate bydischarge, layoff, transfer, or other forms of retribution af-fecting terms and conditions of employment. As to the lan-guage ofAppalachian Power,Ifind that the GeneralCounsel's reliance on that case is misplaced. A threat of akick in the posterior, reprehensible as such conduct may be,isnot, in the circumstances of this case, so inherently de-structive of statutory rights as to amount, without more, toa per seviolation of Section 8(a)(I) of the Act.In summary, I find that deferral to the contractual forumiswarranted in this case under the precedent established bythe Board inCollyer, National Radio,and related case.6 Theissuehere is whether Driver was threatened because heengaged in protected concerted activities, or alternativelywhether the threat was uttered because Driver exceeded thebounds of the contractual limitations on his authority as asteward. Both issues are cognizable within the framework ofthe grievance and arbitration provisions of the bargainingagreement, and, if a contract violation is found, the conductis remediable by the contractual forum. The record revealsa long and stable bargaining relationship between the Re-spondent and the Union, and there is no evidence that onany prior occasion the Respondent has engaged in like or6CollyerInsulatedWire Co,192 NLRB 827117related conduct to subvert the Section 7 rights of its employ-ees.CONCLUSIONS OF LAW1.The Respondent, Todd Shipyards Corporation, Hous-ton Division, is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union, International Brotherhood of Boilermak-ers, Iron Ship Builders, Blacksmiths, Forgers and HelpersLocal Union No. 469, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.The policies and purposes of the National Labor Rela-tions Act, as amended, will best be effectuated by the dis-missal of the complaint in this case, and deferral of theissuesraised by the pleadings to the grievance and arbitra-tion procedures provided for in the collective-bargainingagreement in effect between the Respondent and the Union.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the following recom-mended:ORDER?It is hereby recommended that the complaint herein bedismissed, provided, however:That the Board retain jurisdiction of the proceeding forthe purpose of entertaining an appropriate and timely mo-tion for further consideration upon a proper showing thateither (a) the dispute has not, with reasonable promptnessafter the issuance of this Decision, either been resolved byamicable settlement in the grievance procedure, or submit-ted promptly to arbitration, or (b) procedures have not beenfair and regular or have reached a result that is repugnantto the Act.7In the eventno exceptions are filed as provided by Sec 102.46 of theRules and Regulationsof the National LaborRelationsBoard, the findings,conclusions, and recommended Order herein shall, as providedin Sec. 102.48of theRules and Regulations,be adopted by theBoard and become itsfindings, conclusions,and Order, and all objectionsthereto shall be deemedwaived forall purposes